Title: To Thomas Jefferson from Fulwar Skipwith, 18 September 1792
From: Skipwith, Fulwar
To: Jefferson, Thomas



Sir
Portsmouth N.H. 18th Septemr. 1792

The death of my late Partner, my want of health in the West Indies and the still existing obstacles to my recognition of Consul from the United States to Martinique, have driven me to the necessity of taking a final leave of that Island. Under the many inconveniences naturally resulting from so many disadvantages, my present Situation will not be problemetical—and having in many preceeding letters troubled your Excellency with a detail of them, I will only venture to express a hope that I may be recommended to the Presidents notice for such preferment, as in your Excellencys opinion may be suitable to my poor talents and deserts.
Some business with the Relatives of my late Partner has brought me to this extremity of the Continent. At what time I shall move to the Southward, is yet uncertain, or if by land or water—oeconomy preponderating in favour of the one, and inclination of the other. Should occasion afford me the pleasure of hearing from your Excellency, this for three months to come may be deemed the place of my address. With much affectionate regard and Respect I remain Your Excellencys Mo Ob and Mo H Servant

Fulwar Skipwith

